Citation Nr: 0810646	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 
18, 2002 for the award of death pension benefits.

2.  Entitlement to service connection for cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
November 1949.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In February 2005, the appellant and her son testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran died in July 2001.  The immediate cause of 
death was listed as cardiorespiratory arrest due to or as a 
consequence of cardiomyopathy.  

2.  On October 25, 2001, the appellant filed a formal claim 
for pension benefits.

3.  In November 2001, the appellant was asked to submit 
additional evidence regarding her net worth.  She was asked 
to submit such evidence within 60 days.  

4.  The appellant submitted some evidence in December 2001, 
but not the specific evidence the RO had sought.  

5.  In March 2002, the RO denied the claim for death pension 
benefits stating that the appellant had not provided the 
information asked in the November 2001 letter.  The RO 
informed her of the specific information it needed and that 
she could submit that evidence by November 21, 2002, for VA 
to continue processing her claim.  Otherwise, it told the 
appellant that any evidence she submitted after that date 
would be considered a new claim.  

6.  On December 18, 2002, the appellant asked that her claim 
for death pension benefits be reopen[ed], and she attached 
additional information.  

7.  At the time of the veteran's death, he was service 
connected for loss of vision, chorioretinitis, left eye, 
which was 30 percent disabling, and residuals of 
tonsillectomy, which was noncompensably disabling.

8.  The preponderance of the evidence is against a finding 
that a disease or injury of in-service origin either caused 
or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
18, 2002, for the award of death pension benefits have not 
been met.  38 U.S.C.A. §§ 501(a); 5110(d), 5107 (West 2002); 
38 C.F.R. §§ 3.158, 3.400(c)(ii) (2007).

2.  The criteria for entitlement to service connection for 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

As to the claim for service connection for cause of the 
veteran's death, in a February 2003 letter, which was before 
initial consideration of the claim, VA informed the appellant 
of the evidence necessary to substantiate the claim, what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that was relevant to the claim.  This letter 
did not inform her of how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations.  The Board finds that the 
appellant has not been prejudiced by this.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  One, in a claim for service 
connection for cause of the veteran's death, there is no 
disability evaluation that is assigned even if such claim is 
granted.  Two, as to the effective date issue, since such 
claim is being denied, an effective date is not being 
assigned.  

As to the appellant's claim for an earlier effective date for 
the award of death pension benefits, it is a downstream issue 
from her December 2002 application to reopen the claim for 
entitlement to death pension benefits.  For example, VA 
awarded death pension benefits, and the appellant has filed a 
notice of disagreement arguing that she should be awarded an 
earlier effective date for these benefits.  In this type of 
circumstance, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  VA issued a 
statement of the case in March 2004.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  The appellant has 
submitted private medical records that have been associated 
with the claims file.  VA obtained a medical opinion in 
connection with the claim for service connection for cause of 
the veteran's death.  VA did not provide an examination or 
obtain a medical opinion in connection with the claim for an 
earlier effective date, as this issue would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2007).  

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, it is determined that these 
various letters have also met the requirements of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

II.  Death Pension Benefits

The appellant argues that she should be awarded death pension 
benefits as of the date of the veteran's death or at least 
back to the date she filed her claim for death pension 
benefits, which was September 10, 2001.  At the February 2005 
hearing before the undersigned, the appellant testified that 
she was confused as to whom she was dealing with when filing 
her claim for death benefits.  She stated she did not realize 
that the service organization she was dealing with back then 
was not part of VA.  She noted there were issues involving 
her home and whether she was living in her home.

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(2).  The implementing 
regulation provides that the effective date of death pension 
will be the date of VA receipt of the claim if the claim is 
received later than 45 days from the date of the veteran's 
death.  38 C.F.R. § 3.400(c)(3)(ii).  The 45-day rule is no 
longer a requirement; however, at the time of the appellant's 
claim, the rule was still in effect.  See id.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a) (2007); see 38 U.S.C.A. § 501 (West 2002).  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension based upon such 
evidence shall commence not earlier than the date of filing 
the new claim.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board had carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than January 1, 2003, for the award of 
death pension benefits.

First, the appellant did not file a formal claim for death 
pension benefits until October 25, 2001.  The July 2001 
application for burial benefits was filed by the funeral 
home, and cannot constitute an informal claim for death 
benefits by the appellant.  See 38 C.F.R. § 3.155.  The 
September 10, 2001, statement from the North Carolina 
Division of Veterans Affairs, wherein it indicated that it 
was an informal claim for pension, also cannot constitute an 
informal claim for pension benefits, as the evidence shows 
such representative was not the appellant's representative at 
that time.  See id.  Rather, the appellant signed a VA Form 
21-22, Appointment of Veteran's Service Organization as 
Claimant's Representative, on September 18, 2001, which is 
after the date of this submission.  Regardless of when the 
appellant submitted her application, the result is the same, 
as the claim she filed prior to December 2002 either was 
abandoned or never rose to the status of a claim.  This will 
be explained below.

The appellant submitted a formal application for pension in 
October 2001.  In that application, she indicated real estate 
in the amount of $68,000.  She noted in that entry to, "See 
remarks."  The appellant stated that the home was on the 
market, as she did not live there anymore.  On November 21, 
2001, the RO wrote a letter to the appellant and stated the 
following:

You indicated on your application that 
your home was on the market.  If you have 
sold your home, please provide the 
following information.  In order for us 
to determine how this sale will affect 
your Department of Veterans Affairs (VA) 
benefits, please provide the following 
information. . . .  This evidence should 
be submitted as soon as possible.  If it 
is not received within 60 days of this 
letter a decision will be made based on 
the evidence of record. . . . 

In December 2001, the appellant, through her representative, 
submitted additional evidence.  Nothing in those documents 
shows that the appellant responded to the above information 
request.  

In March 2002, the RO informed the appellant that it had 
written to her previously and asked her to send it 
information about her assets and monthly living expenses.  It 
added, "We needed this information to determine whether your 
net worth is a bar to benefits."  It stated that as a result 
of not having received this information, her claim was 
denied.  However, it noted that, "If we get the evidence by 
November 21, 2002, we can continue processing your claim.  
Information received after November 21, 2002, must be 
considered a new claim.  That means any benefits you may be 
eligible for can't start before the date we receive your new 
claim."

The appellant submitted additional evidence on December 18, 
2002.  In February 2003, VA informed her that she had failed 
to respond to its November 2001 letter and that it would 
consider her claim for entitlement to death pension benefits 
only as of the December 2002 date.

The Board finds that the appellant's claim for death pension 
benefits was abandoned when she failed to provide the very 
specific information the RO requested in its November 2001 
letter.  It reminded her in a March 2002 administrative 
denial that she still had not submitted that information and 
that as long as she could submit that information to VA by 
November 2002, her claim could continue to be processed.  The 
appellant did not respond until after November 21, 2002-
almost one month later and nine months after the March 2002 
letter.  The Board finds that her October 2001 claim for 
death pension benefits was abandoned in accordance with 
38 C.F.R. § 3.158(a).  

Alternatively, the Board finds that the October 2001 
application was incomplete and did not rise to the level of a 
valid claim for pension benefits.  An "original claim" is 
"[a]n initial formal application on a form prescribed by the 
Secretary."  38 C.F.R. § 3.160(b) (2007) (emphasis added).  
"[A]pplicants . . . [must] submit a claim in a particular 
format, containing specified information, and signed by the 
claimant, as called for by the blocks on the application 
form."  Fleshman v. West, 138 F.3d 1429, 1431-32 (Fed. Cir. 
1998).  "[W]here the applicant fails to provide critical 
elements of the information requested on the form and [VA] 
returns the form to the applicant requesting that he [or she] 
provide the missing items, the applicant will not have 
satisfied the 'in the form prescribed by the Secretary' 
requirement of section 5101(a) until he [or she] submits the 
requested information."  Id. at 1432 citing 38 C.F.R. 
§ 3.155 and 38 U.S.C.A. § 5103(a).  Here, the appellant 
failed to submit evidence that VA had requested regarding her 
net worth (net worth must be determined when involving a 
claim for pension) and her application did not rise to the 
status of a "valid claim in the form prescribed by the 
Secretary."  Id.  

The next time the appellant submitted a claim for death 
pension benefits was on December 18, 2002.  The RO has 
assigned an effective date of January 1, 2003, which, based 
upon the Board's review of the evidence, is the appropriate 
effective date.  See 38 U.S.C.A. § 5111(a) (West 2002) 
(payment of VA benefits is effective first day of calendar 
month following the month in which the award became 
effective); 38 C.F.R. § 3.31 (2007).  The effective date 
cannot be earlier than this date, as this is the date of 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that at the hearing before the undersigned, 
the appellant argued that the Board should apply the 
provisions of 38 C.F.R. § 3.660(b) (2007) to the appellant's 
claim for an earlier effective date.  See also 38 U.S.C.A. 
§ 5110(h) (West 2002); M-21-1, part IV, 16.30.  This 
regulation applies to a claim that is initially disallowed 
because of excess income and the claimant later submits new 
evidence to establish entitlement for the same income year.  
It allows for benefits to be awarded if satisfactory evidence 
of entitlement is received within the same or next calendar 
year.  Those provisions would not apply to the appellant's 
claim.  Her earlier claim was not disallowed because of 
excess income; rather, it was denied because VA had 
determined she had abandoned her claim in failing to provide 
evidence it deemed relevant to her claim for pension 
benefits.  See 38 C.F.R. § 3.158.  The provisions of 
38 C.F.R. § 3.660(b) further provide that, "In all other 
cases, benefits may not be authorized for any period prior to 
the date of receipt of a new claim."  Here, the appellant's 
new claim for death pension benefits was received on December 
18, 2002.

Finally, the appellant has alleged that she made every effort 
to comply with VA's request for additional information.  The 
Board does not doubt the appellant's assertions; however, the 
record speaks for itself.  She was asked very specific 
questions in the November 2001 letter.  In March 2002, VA 
informed her she still had not answered the question asked 
and informed her that she had until November 21, 2002, to 
respond-a period of approximately eight months.  The Board 
is sympathetic to the appellant in that she had undergone 
surgery and she claimed that there was some confusion 
regarding her submitting evidence to the county service 
office and thinking that he worked for VA (the implication 
was that she had submitted the evidence in a timely manner 
and that the representative had failed to forward it).  
Nevertheless, by one year from the time VA asked for the 
additional information, the appellant had not provided it.  
Her October 2001 claim for death pension benefits was 
abandoned.

For the reasons stated above, the Board finds the 
preponderance of the evidence is against an effective date 
earlier than December 18, 2002, for the award of death 
pension benefits.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b). 

III.  Cause of the Veteran's Death

The appellant claims that her husband developed a pulmonary 
disorder from asbestos exposure during service, which 
disorder contributed to the veteran's death.  At the February 
2005 hearing, she argued that VA had given more probative 
value to a negative opinion by a VA physician than the 
positive opinion she had submitted, wherein an Army physician 
had opined that the veteran had developed asbestosis from 
exposure to asbestos during service.  She stated that VA had 
accused the Army physician of not reviewing the veteran's 
medical records, when, in fact, he had.  The appellant argued 
that the veteran inhaled a lot of debris while in service, 
which caused him to have to undergo the tonsillectomy (for 
which the veteran was service connected).  The veteran's son 
stated that the private treating physicians had a difficult 
time determining the cause of the veteran's lung problems.  
He described the veteran having a black spot on his lungs 
that was there "for his entire life" and stated they never 
diagnosed what that was.  He argued that the veteran's lung 
problems began soon after the war, to include inhaling 
asbestos.  

The appellant and the veteran's son admitted that the Army 
physician who provided the medical opinion did not treat the 
veteran during his lifetime.  The appellant stated the Army 
physician reviewed the medical records, including those from 
VA.  She stated the veteran began having lung problems long 
before he complained of lung problems.  The appellant 
admitted that none of the lung studies showed the presence of 
any asbestos fibers.  She noted that after the veteran's 
service, he had been a civilian employee for the Department 
of the Navy and continued to work on ships.  

The veteran died in July 2001.  The death certificate shows 
the immediate cause of death as cardiorespiratory arrest due 
to or as a consequence of cardiomyopathy.  At the time of the 
veteran's death, he was service connected for loss of vision, 
chorioretinitis, left eye, which was 30 percent disabling, 
and tonsillectomy, which was noncompensably disabling.

In a November 2002 letter, an Army physician noted that the 
veteran had been diagnosed with recurrent hypersensitivity 
pneumonitis and stated that the cause of this had "always 
remained a mystery to his health care providers."  He stated 
that laboratory testing revealed it was not an autoimmune 
disease.  The physician stated that autoimmune diseases, 
bacteria, and common drugs had been ruled out as causing the 
veteran's pulmonary condition.  He noted there was one thing 
in the veteran's work history that had never been discussed, 
which was his Navy career.  The physician stated that it was 
commonly known that ships had a high asbestos exposure and 
that asbestosis was known for it long latent period before 
manifesting symptoms.  He concluded the following, in part:

After careful review of [the veteran]'s 
medical history, laboratory data, special 
studies, and x-rays, it would appear the 
best logical conclusion of [the 
veteran]'s pulmonary condition is most 
likely attributed to his asbestos 
exposure, thus giving him asbestos 
induced pneumonoconioses or pneumonitis.

In a February 2004 memorandum, a VA examiner stated he had 
reviewed the claims file and the letter written by the Army 
physician.  He reported some of the veteran's medical 
history, such as being diagnosed with multivessel coronary 
artery disease in the early 1990s.  He stated that a 
transbronchial biopsy done in July 1997 revealed no evidence 
of asbestos in that biopsy.  He stated, "There is no mention 
of asbestosis in the veteran's medical record."  The 
examiner noted the Army physician's opinion that asbestos 
exposure was the likely cause of the veteran's clinical 
situation, but that, "This was not considered the case by 
his physicians.  In the absence of any documentation or any 
other suggestion, we have to state that [the Army 
physician]'s opinion would be pure speculation[, as] that was 
not the working diagnosis of his physicians."  He added that 
in his opinion, the veteran's diagnosis of asbestosis was not 
supported by the medical records he had reviewed.  The 
examiner stated that the veteran had severe restrictive lung 
disability with greatly reduced parameters, which would have 
contributed to his illness and his demise.  

In a claim for service connection for cause of the veteran's 
death, evidence must be presented that links the fatal 
disease to a period of military service or to an already 
service-connected disability.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  Evidence must be 
presented showing that a service-connected disability was 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for heart disease, such as cardiomyopathy, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  No one has attempted to state that the veteran's 
service-connected disabilities of loss of vision of the left 
eye or tonsillectomy contributed to the veteran's death.  No 
one has attempted to state that the veteran had developed 
cardiomyopathy during service.  There is nothing in there 
record to suggest that the veteran developed heart disease 
either in service or within one year following his discharge 
from service.  In fact, the evidence shows that he was first 
diagnosed with heart disease in the early 1990s, which is 
decades following the veteran's service and evidence against 
a finding that cardiomyopathy was attributable to service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

The issue before the Board is whether the veteran developed a 
lung disability during his lifetime that had its onset during 
service.  The Board finds that pneumonitis did not have its 
onset in service or from asbestos exposure while in service.  
The Army physician attempted to link the pneumonitis to the 
veteran's asbestos exposure in service.  However, as pointed 
out by the VA physician, asbestos findings had not been shown 
from a transbronchial biopsy done in July 1997.  The Army 
physician had not acknowledged that fact in his opinion.  The 
VA physician, however, not only acknowledged that fact, but 
pointed out that there was no mention of asbestosis by the 
veteran's treating physicians, to include a finding that the 
veteran's pulmonary condition was a result of asbestos 
exposure.  The VA physician concluded that the Army 
physician's medical opinion was "pure speculation," and 
explained that it was not the working diagnosis of his 
physicians.  He determined that asbestosis was not supported 
by the medical records he reviewed.

The Board has accorded more probative value to the VA medical 
opinion for several reasons.  It is clear that the VA 
physician reviewed the private medical records, as he was 
able to comment on the veteran's heart disease showing up in 
the early 1990s.  He also commented on a 1997 biopsy and the 
working diagnosis of the veteran's treating physicians.  In 
making his medical opinion, the VA physician relied on the 
medical findings shown in these medical records.  The Army 
physician, on the other hand, was making a conclusion based 
upon other causes being ruled out.  Additionally, his 
conclusion that the veteran had an asbestos induced lung 
condition is contrary to the 1997 biopsy that failed to show 
any signs of asbestos.  The VA physician had an opportunity 
to review the Army physician's opinion, and stated that he 
felt the Army physician's opinion was "pure speculation" 
and provided a rationale for such opinion, which was based 
upon objective clinical findings in the medical records.  For 
these reasons, the Board has accorded the VA medical opinion 
more probative value.  

The appellant and the veteran's son have argued that the 
veteran's exposure to asbestos contributed to his death.  The 
Board does not doubt the appellant's and her son's sincere 
belief that the veteran's death was related in some way to 
his service.  Nevertheless, in this case, the appellant nor 
the veteran's son have not been shown to have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the preponderance of the evidence is against a 
finding that a disease or injury of in-service origin either 
caused or contributed to the veteran's death, for the reasons 
stated above.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to an effective date earlier than  for death 
pension benefits is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


